Citation Nr: 0203618	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for glaucoma with 
associated loss of vision.

3.  Basic eligibility for nonservice-connected VA pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who has qualifying military 
service with the recognized guerillas in the Republic of the 
Philippines during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Manila, Republic of the Philippines, which denied 
service connection for tuberculosis, malaria, glaucoma, and 
loss of sight.  It also denied basic eligibility for 
nonservice-connected VA pension benefits.  In a July 2001 
hearing officer decision, service connection was granted for 
tuberculosis, rated 100 percent.  Hence, that issue is no 
longer before the Board.

The July 2001 decision also granted service connection for 
malnutrition with anemia secondary to tuberculosis, rated 20 
percent, and denied entitlement to special monthly 
compensation due to a need for regular aid and attendance.  A 
December 2001 rating decision considered additional 
arguments, and continued to deny special monthly 
compensation, and denied an increased rating for malnutrition 
with anemia.  These matters are not before the Board.


FINDINGS OF FACT

1.  Malaria was not manifested in service or in the first 
postservice year, and there is no competent evidence that the 
veteran now has malaria or residuals of that disease.

2.  Glaucoma was not manifested in service, and is not shown 
by competent evidence to be related to service.

3.  The veteran's certified active service included 
recognized guerilla service from February 1942 to November 
1945 and service with the regular Philippine Army in November 
1945.

CONCLUSIONS OF LAW

1.  Service connection for malaria is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Service connection for glaucoma with loss of vision is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

3.  The appellant does not meet legal service requirements 
for basic eligibility for nonservice-connected VA pension 
benefits.  38 U.S.C.A. §§ 101, 107, 1521, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates in the VCAA and implementing regulations.  
The claims have been considered on the merits.  The record 
includes service medical records, VA examination reports, and 
private hospitalization and treatment records.  No 
outstanding, available records have been identified by the 
veteran.  The claimant has been notified of the applicable 
laws and regulations.  Discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed him what he needs to establish entitlement to 
the benefits sought and what evidence VA has obtained. A 
letter dated in August 2001 informed him of the provisions 
and application of the VCAA.  Where, as here, there has been 
substantial compliance with the new legislation and the 
implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The veteran is not prejudiced by the 
Board addressing the claim based on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

ARPERCEN has certified that the veteran had service with the 
recognized guerillas from February 1942 to November 1945, and 
with the regular Philippine Army in November 1945.

Affidavits by the veteran dated in November 1945 and November 
1946 report no wounds or illnesses during his military 
service.  A November 1945 examination noted 20/20 vision in 
both eyes, and no infectious diseases were noted.  Lung 
problems were noted, and the examiner recommended that the 
veteran be admitted to a hospital for a complete examination 
of the lungs.

Private hospitalization records for October to December 1984, 
hospitalization records from August 1995 to September 1995, 
and records from November 1995 to December 1995 do not 
pertain to treatment for malaria or glaucoma.  A July 2000 
dated certificate states that the veteran was seen and 
treated since 1993 for chronic open angle glaucoma in each 
eye, trabeculectomy and extracapsular cataract extraction 
with intraocular pressure in the right eye, and a mature 
cataract in the left eye.  Visual acuity in both eyes was 
limited.  A certificate dated in September 2000 indicates 
that since 1993 the veteran has been seen, examined, and 
treated for chronic open angle glaucoma.  
The veteran testified at a hearing before a hearing officer 
at the RO in January 2001.  He stated in pertinent part that 
he contracted malaria and glaucoma with loss of vision 
several years following separation from service.  Any medical 
records pertaining to treatment were unavailable.

On August 2001 VA examination in connection with a claim for 
aid and attendance, the veteran reported that he began to 
have blurring of vision in both eyes in 1993.  In 1995, 
glaucoma was diagnosed.  He had surgery on the right eye in 
1998.  On examination, it was established that he had 
glaucoma in both eyes.

On August 2001 VA examination it was specifically requested 
that the examiner identify any disability of infectious 
etiology.  Malaria was not diagnosed.

Analysis

Service connection for malaria

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain tropical diseases, such as malaria, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the merits of the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West 12 Vet. App. 247, 253 (1999).
There are no medical records indicating malaria was present 
in service or at any time since.  There is no current 
diagnosis of malaria, and no infectious disease organism was 
identified on examination.  The sole evidence regarding 
malaria is in the statements of the veteran at his hearing 
and on VA Form 21-526, indicating he is claiming service 
connection for malaria which began in 1943.  As a layperson, 
the veteran is not competent to opine regarding a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is no competent evidence of that the veteran 
has such disease, or that it is related to service.  Service 
connection for malaria must be denied.

Service connection for glaucoma with loss of vision

As discussed above, to establish service connection, it must 
be shown that a current disease or disability is causally 
related to an injury or disease incurred in service.  
38 C.F.R. § 3.303.  There is no evidence of any disease or 
injury in service which would tend to support the proposition 
that there is a nexus between the veteran's military service 
and his current glaucoma with loss of vision.

Service records do not reflect any complaints of or treatment 
for glaucoma or vision problems.  Treatment for glaucoma and 
worsening vision began in 1993, almost 50 years after the 
veteran's military service ended.  Both when seeking 
treatment and in his claim for compensation, the veteran has 
stated that blurred vision was first noted in 1993, and he 
testified at a hearing that he contracted glaucoma after 
service.  No private or VA doctor has opined that there is 
any relationship between the veteran's glaucoma with 
associated loss of vision and his military service.  Because 
there is no evidence of a nexus between the veteran's current 
glaucoma with vision loss and his military service, the claim 
of service connection for glaucoma with loss of vision must 
be denied.  See Hickson, supra.

Basic eligibility for nonservice-connected VA pension 
benefits

Nonservice connected disability pension under 38 U.S.C.A. 
§ 1521 is payable to veterans who meet certain service 
requirements.  Service before July 1, 1946, in the organized 
military forces of the Commonwealth of the Philippines, 
including in organized guerilla forces, while those forces 
were in the service of the Armed Forces of the United States 
is not qualifying active service for benefits under Chapter 
15 of Title 38, United States Code, pertaining to nonservice 
connected pension benefits.  The law specifically provides 
that such service is only deemed qualifying for purposes of 
Chapters 11 and 13 of Title 38.  38 U.S.C.A. § 107.

The veteran's certified active service was with recognized 
guerilla forces from February 1942 to November 1945, and with 
the regular Philippine Army in November 1945.  VA is bound by 
this certification of service (see 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).), and it is not in 
dispute.  

Since the veteran does not have qualifying service for this 
benefit sought, he has no legal entitlement to VA pension 
benefits.  The law controls the disposition of this claim.  
Accordingly, it must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

Service connection for malaria is denied.  

Service connection for glaucoma with loss of vision is 
denied.  

Basic eligibility for nonservice-connected VA pension 
benefits is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

